*383OPINION.
Smith.
The only question before us is the reasonableness of the amounts of compensation paid to Clark, the president of the petitioner corporation, in the years 1919 and 1920. These amounts aggregated $13,032.63 and $14,574.79 for the taxable years, respectively.
In the light of the evidence we are of the opinion that they constituted only reasonable amounts for compensation. The fact that these amounts were not classified on the books as salaries is immaterial. They were paid as compensation for services.
Judgment will be entered on 15 days’ notice, under Rule 50.
Considered by Littleton and Love.